fILED
                                                                                          JUL ~3 2009
                             UNITED STATES DISTRICT COURT                            Clerk, U.S. District and
                             FOR THE DISTRICT OF COLUMBIA                              Bankruptcy courts



KEVIN RONDEAU,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.        02 1360
                                              )
INTERNAL REVENUE SERVICE, et al.,             )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis.

       It appears that plaintiff s causes of action arise from decisions rendered by the state courts

in New Hampshire regarding legal custody of plaintiffs minor child after he and the child's

mother divorced. Generally, plaintiff alleges that defendants have interfered with the parent-

child relationship, have infringed upon his ability to claim his child as a dependent for income

tax purposes, and otherwise have caused him harm and have violated his rights under the First,

Fourth, Fifth, Sixth, Eighth, Ninth and Fourteenth Amendments to the United States

Constitution. His efforts to obtain relief in the state and federal courts have been unsuccessful.

Plaintiff demands compensatory damages totalling $33 million.

       "[I]t is well-settled that, since the field of domestic relations involves local problems

peculiarly suited to state regulation and control, a suit whose substance involves domestic

relations cannot ordinarily be maintained in a federal court." Malachowski v. City ofKeene, 787

F.2d 704, 709 (1st Cir.), cert. denied, 479 U.S. 828 (1986) see also Rondeau V. State, No. CIY.
94-289-SD, 1994 WL 262930, at *1 (D.N.H. May 31, 1994) (dismissing for lack of subject

matter jurisdiction plaintiffs motion for ex parte preliminary injunction where "the issues he

raises pertain exclusively to issues of child custody and visitation rights"). Insofar as plaintiff is

challenging any matter pertaining to child custody and support, a federal district court lacks

subject matter jurisdiction.

        To the extent that plaintiff raises any other viable claim, in the interest of justice, the

Court will transfer this matter to the United States District Court for the District of New

Hampshire. See 28 U.S.C. § 1404(a); SEC v. Page Airways, 464 F. Supp. 461, 463 (D.D.C.

1978). With the exception of the Internal Revenue Service and its Commissioner, plaintiff brings

this action against individuals and government entities in New Hampshire for acts which

occurred in New Hampshire. The District of Columbia has no apparent connection to this case

aside from being the location of the headquarters of the Internal Revenue Service, and this

connection is not sufficient to warrant proceeding here. See Boers v. United States, 133 F. Supp.

2d 64,66 (D.D.C. 2001) (transferring case to the district where "all the operative facts occurred"

and where "the land that was the subject of the foreclosure is also located" because "the District

of Columbia ha[ d] no apparent connection to this case, aside from the fact that it is the capital of

the United States."). "District Courts have a 'local interest in deciding local controversies at

home.'" Boers, 133 F. Supp. 2d at 66 (quoting Trout Unlimited v. United States Dep't ofAgric.,

944 F. Supp. 13, 16 (D.D.C. 1996)). It appears that this action could have been brought in the

District of New Hampshire and that that is forum is more convenient for the parties and potential

witnesses.

       Accordingly, the Court will transfer this action to the United States District Court for the

District of New Hampshire. Resolution of the plaintiffs application to proceed informa
pauperis is left for the transferee court to decide.

        An Order consistent with this Memorandum Opinion will be issued separately.




DATE:      1 ,.(~ ~                             United States District Judge